Citation Nr: 0939154	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-16 113	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

INTRODUCTION

The Veteran had active military service from June 1965 to 
April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing in November 2008.  A transcript of the 
hearing is of record.

The case was remanded by the Board in December 2008 for 
additional development.


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
Veteran engaged in combat with the enemy.

2.  The occurrence of the Veteran's claimed stressors cannot 
be verified, have not been corroborated by supporting 
evidence, and, for the matter, he has not been found to be 
credible.

3.  An acquired psychiatric disorder, to include depression, 
did not have its onset in service and is not shown to be 
etiologically related to the Veteran's active service. 


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder, 
to include PTSD and depression, that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125(a) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2004, before the AOJ's initial adjudication of the claim.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), since the Veteran's claim 
will be denied, these questions are not now before the Board.  
Consequently, a remand of the service connection question is 
not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  The RO also provided a 
statement of the case (SOC) and three supplemental statements 
of the case (SSOC) reporting the results of its reviews of 
the issue on appeal and the text of the relevant portions of 
the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), personnel records, post-
service medical records, Social Security Administration (SSA) 
records, and disability retirement records from the Veteran's 
former employer.  Efforts have also been to verify the 
Veteran's purported in-stressors.  As will be discussion in 
greater detail below, the information contained in several of 
the Veteran's has been insufficient to allow for meaningful 
research.  He has been apprised of such in an October 2004 
SSOC as well as the Board's December 2008 Remand.  Further, 
as to the one stressor that he provided greater detail 
(mortar attacks occurring between June and August 1971 while 
serving with the 503rd Infantry Battalion), a search to 
verify the alleged stressor was conducted with negative 
results.  Given the foregoing, the Board finds that VA has no 
duty to inform or assist that was unmet.

The Board finds that a medical opinion on the question of 
service connection for an acquired psychiatric disorder, to 
include PTSD and depression, is not required because opinions 
are only necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, as 
described in detail below, the Veteran's purported in-service 
stressors could not be verified.  See Duenas v. Principi, 18 
Vet. App. 512 (2004).  Further, as to his complaints of 
depression, there is no evidence of depression in service or 
for several decades following service discharge and there is 
no competent evidence linking his depression to service.  
Consequently, given the standard of the regulation, the Board 
finds that VA did not have a duty to assist that was unmet.

Analysis

The Veteran contends that he has PTSD related to his military 
service.  He claims several stressors, which include 
participation in a search and destroy mission, coming under 
sniper fire, handling potentially-hazardous explosive 
devices, seeing dead bodies, and being under constant mortar 
fire from June 1971 through August 1971.  He states that the 
mortar attacks occurred while he was stationed with the 503rd 
Infantry Battalion.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2009).  

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  
38 C.F.R. § 3.304(f).  The United States Court of Appeals for 
Veterans Claims (Court) has held that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304.

If the claimant did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The medical evidence of record shows that the Veteran has 
been diagnosed as having PTSD.  It is not clear, however, as 
to whether the diagnosis meets the requirements of 38 C.F.R. 
§ 4.125.  Nevertheless, for the limited scope of this 
decision, the Board willing to accept the diagnosis of PTSD 

The Board will now turn to the question as to whether there 
is credible supporting evidence of the Veteran's claimed in-
service stressors.  Again, as noted above, he maintains that 
he engaged in search and destroy mission, came under sniper 
fire, handled potentially-hazardous explosive devices, 
witnessed dead bodies, and came under constant mortar fire 
from June 1971 through August 1971.  The Veteran has several 
decorations; however, none of them denote combat 
participation such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.  His military occupational specialty 
(MOS) was signal.  

As the official service department records do not show that 
the Veteran engaged in combat, the Veteran's assertions of 
service stressors are not sufficient to establish their 
occurrence.  Rather, a service stressor must be established 
by official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  As such, while the record reflects a 
diagnosis of PTSD, the issue for consideration is whether 
there is sufficient corroboration of the claimed stressors to 
warrant a grant of the Veteran's claim.  "Just because a 
physician or other health professional accepted appellant's 
description of his [wartime] experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Here, with regard to the stressors of engaging in search and 
destroy mission, coming under sniper fire, handling 
potentially-hazardous explosive devices, and witnessing dead 
bodies, a memorandum dated in September 2007 from a RO 
coordinator with the U.S. Army and Joint Services Records 
Research Center (JSRRC) indicates that the information the 
Veteran provided about his stressors was insufficient to 
begin a search to verify that they occurred.  The memorandum 
indicates that consideration was given to the Veteran's 
completed PTSD questionnaire (dated September 2004) and a 
four-page had written statement (dated November 2004).  It 
was also noted that the Veteran did not respond to a July 
2007 RO request for additional information, which asked him 
to identify the dates (within a two month window) and 
locations of the incidents along with his unit of assignment 
and the names of anyone involved.  The JSRRC coordinator 
observed that the Veteran had failed to provide the dates and 
locations of when he engaged in search and destroy missions 
and came under sniper fire.  The coordinator added that the 
allegations of handling explosives and seeing dead bodies 
were not stressors that the JSRRC could verify. 

As to his assertion that he came under constant mortar fire 
from June 1971 to August 1971, the JSRRC attempted to verify 
that stressor, but was unable to document any attack on the 
Veteran's unit for that time period.  Specifically, the JSRRC 
reported that it had reviewed the unit history of the 3rd 
Battalion, 503rd Infantry from April to September 1971.  It 
indicated that the unit had been stationed at Landing Zone 
(LZ) Uplift and engaged in combat operations in the My Trinh 
area of LZ English.  However, the unit history were negative 
for contacts and only documented a few sightings.  Finally, 
while the battalion continued to conduct small unit 
operations until the final elements departed LZ Uplift on 
July 28, 1971, the JSRRC stated that it was unable to 
document any attack on the unit.

A memorandum dated in July 2009 reveals a formal finding of a 
lack of information to corroborate the Veteran's claimed 
stressors.  An SSOC was sent to the Veteran in August 2009 
and advised him of the negative development.

In short, the objective evidence of record does not show that 
the Veteran engaged in combat with the enemy, and therefore 
his statements are not sufficient to establish the occurrence 
of the claimed stressors.  His service stressor must be 
therefore established by official service records or other 
credible supporting evidence.  However, the Veteran has not 
provided sufficiently specific information as to his alleged 
stressors to allow for their verification by the JSRRC. 
Again, a claimant must provide, at a minimum, a stressor that 
can be documented, the location of where the incident 
occurred, the approximate date within 2 months, and the unit 
of assignment.  The only stressor that the Veteran provided 
sufficient detail for a search by the JSRRC, being under 
mortar fire, could not be verified by the JSRRC.  The Board 
acknowledges the Veteran's contention that since the JSRRC 
confirmed that his unit participated in combat operations, 
his other claimed stressors of participation in search and 
destroy missions, handling explosives, and seeing dead bodies 
are consistent with participation in combat operations, and 
have therefore been verified.  However, as noted above, the 
JSRRC indicated that even though the Veteran's unit 
participated in combat operations, there were negative (no) 
contacts and few sightings.  

As noted above, the Veteran's stressors of participation in 
search and destroy missions, handling explosives, and seeing 
dead bodies could not be verified due to insufficient 
information; the fact that his unit participated in combat 
operations, but with negative contacts and few sightings is 
not sufficient corroboration of his claimed stressors.  The 
Board acknowledges that requiring corroboration of every 
detail, including the Veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the Veteran's participation (i.e., not controvert the 
Veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
also Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  
In Suozzi, the United States Court of Appeals for Veterans 
Claims (Court) held that a radio log showing that the 
Veteran's company had come under attack was new and material 
evidence to warrant reopening a claim of service connection 
for PTSD, despite the fact that the radio log did not 
specifically identify the Veteran's participation.  Suozzi, 
10 Vet. App. at 310.  The Court also stressed that the 
evidence favorably corroborated the Veteran's alleged in-
service stressor. Id. at 311.  Reaffirming its holding in 
Suozzi, the Court stated in Pentecost that, although unit 
records did not specifically identify a Veteran as being 
present during rocket attacks, the fact that he was stationed 
with a unit that was present while such attacks occurred 
objectively corroborated his claim of having experienced 
rocket attacks.  Pentecost, 16 Vet. App. at 128.

Here, however, even though the Veteran's unit participated in 
combat operations, there were negative contacts and few 
sightings.  The salient point to be made is that there was no 
contacts made with the enemy and only a few sightings.  
Accordingly, the Board finds that the Veteran's unit's 
participation in combat operations as opposed to combat is 
insufficient to corroborate his stressors.  Further, as a 
finder of fact, the Board, when considering whether lay 
evidence is satisfactory, the Board may also properly 
consider internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on 
behalf of the veteran, and the veteran's demeanor when 
testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007).  Here, having considered the evidence of 
record along with his testimony, the undersigned does not 
find the Veteran to be credible.

Finally, the Board notes that the record shows that the 
Veteran suffers from depression in addition to PTSD.  While 
he has not specifically raised the argument, consideration 
has been given as to whether the Veteran's depression had its 
onset in service or is otherwise etiologically related to his 
active service.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Here, the Veteran's STRs are of record and show no treatment 
for, or diagnosis of, depression or any other acquired 
psychiatric disorder.  A record dated in November 1968 
indicates that the Veteran had a psychiatric consultation due 
to headaches.  The record specifically indicates that he had 
no psychiatric illnesses.  While his STRs do indicate 
referrals to mental hygiene, there is no indication that such 
referrals were for depression; rather, they appear to relate 
to the Veteran's headaches.  (The Veteran is service 
connected for migraine headaches.)  Post-service medical 
records first document treatment for depression and substance 
abuse since 2004, which is over 30 years after service 
discharge.  None of those records associate the Veteran's 
depression to his active service.  To the extent that the 
Veteran asserts that his depression had its onset in service 
or is otherwise related to his active service, which he has 
not argued, the Board notes that he is lacks the medical 
expertise to render such a diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Elements (2) and (3) 
of the Hickson analysis are therefore absent.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have an 
acquired psychiatric disorder, to include PTSD and 
depression, that is traceable to disease or injury incurred 
in or aggravated during active military service.




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and depression, is denied.



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


